Silverman Employment Agreement
Page 1 of 1






LIMELIGHT NETWORKS, INC.
KURT SILVERMAN EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is entered into as of August 20,
2013 (the “Signing Date”), by and between Limelight Networks, Inc. (the
“Company”) and Kurt Silverman (“Executive”).
1.Duties and Scope of Employment.
(a)     Positions and Duties. On or about September 3, 2013, but in no event
later than October 1, 2013, Executive will commence service as the Company’s
Senior Vice President, Development & Delivery (“SVP”). Executive will report to
the Company’s Chief Operating Officer (the “COO”). The date on which Executive
actually commences such service as the Company’s SVP shall be the “Effective
Date.” As of the Effective Date, Executive will render such business and
professional services in the performance of his duties, consistent with
Executive’s position within the Company, as will reasonably be assigned to him
by the COO. Without limiting the foregoing, Executive will be responsible for
the design, development, planning, execution, release and post-release support
of all services that the Company provides to its customers. Executive will also
be responsible for supporting the delivery of professional services around the
Company’s products, including but not limited to custom development for specific
customers as a means to accelerating product roadmaps. Executive’s scope will be
global in nature, including responsibility for all of the Company’s development
centers throughout the world. Executive will work closely with the Company’s
senior leadership team to build a world-class product development organization
that significantly improves both the effectiveness and the efficiency of the
organization. Executive will also have responsibility for building a framework
that expands the capability of the Company’s professional services group to do
customer-specific engineering as a means to accelerating product and service
roadmaps. Executive will work closely with the operations team and the release
management function to put in place a robust release management methodology that
allows Company services to be launched into operations while preserving service
integrity and quality. Executive will work closely with the Company’s senior
leadership to make the Company a magnet for technology talent in support of the
Company’s goal to be a technology employer of choice, and to improve customer
satisfaction in every area of Executive’s responsibility in support of the
Company’s customer satisfaction goals. The period Executive is employed by the
Company under this Agreement is referred to herein as the “Employment Term.” In
the event that Executive fails to begin full-time employment with the Company by
October 1, 2013, this Agreement and any equity awards to be granted pursuant to
the terms hereof shall be null and void upon the date of such failure. Executive
will be based in the Company’s Boston office, and will not be required to
relocate his principal residence from Andover, MA. Executive will spend such
time in the Company’s San Francisco, California; Tempe, Arizona; Mountain View,
California; San Diego, California; Seattle, Washington and other offices, and
will travel on Company business to such other locations and for such periods, as
may be necessary or appropriate to carry out his responsibilities, or as may be
directed by the Company’s COO; and it is expected that Executive will travel
extensively on Company business. Executive’s existing Independent Contractor
Agreement with the Company will terminate as of the Effective Date.
(b)    Obligations. During the Employment Term, Executive, except as provided in
this Agreement, will devote Executive’s full business efforts and time to the
Company and will use good faith efforts to discharge Executive’s obligations
under this Agreement to the best of Executive’s ability and in accordance with
each of the Company’s written corporate guidance and ethics guidelines, conflict
of interests policies, code of conduct and other policies and procedures as the
Company may adopt from time to time. For the duration of the Employment Term,
Executive agrees not to actively engage in any other employment, occupation, or
consulting activity for any direct or indirect remuneration without the prior
approval of the COO (which approval will not be unreasonably withheld);
provided, however, that Executive may, without the approval of the COO, provide
volunteer services with any civic, educational, professional, industry or
charitable organization, provided such services do not interfere with
Executive’s performance of his obligations to Company, are disclosed in writing
to the Company and are otherwise consistent with the Company’s policies. Subject
to prior approval of the COO and CEO and in appropriate cases (as determined by
the Company) approval of the Audit Committee of the Company’s board (which
approval will not be unreasonably withheld), Executive may also serve on the
board(s) of other for-profit business associations; provided such participation
does not interfere with Executive’s performance of his obligations to the
Company, are disclosed in writing to the Company, are consistent with the terms
of Executive’s employment with the Company (including without limitation the
restrictive covenants in the Confidential Information Agreement, as defined in
Section 12 below), and are consistent with the Company’s policies (including
without limitation the Company’s Code of Business Conduct).
(c)    Executive hereby represents, warrants and covenants to the Company that
as of the Effective Date, Executive will not be a party to any contract,
understanding, agreement or policy, written or otherwise, that will be breached
by Executive’s entering into, or performing services under, this Agreement.
Executive further represents that he has disclosed to the Company in writing all
threatened, pending, or actual claims that are unresolved and still outstanding
as of the Signing Date, in each case, against Executive of which he is aware, if
any, as a result of his employment with any previous employer or his membership
on any boards of directors.
(d)    Other Entities. Absent a bona fide and reasonable excuse for such service
(in the judgment of the COO after consultation with legal counsel), Executive
agrees to serve if appointed without additional compensation, as an officer or
director for any of the Company’s subsidiaries, partnerships, joint ventures,
limited liability companies and other affiliates, including entities in which
the Company has a significant investment as determined by the Company. As used
in this Agreement, the term “affiliates” will mean any entity controlled by,
controlling, or under common control of the Company.
2.    At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment.
3.    Compensation.
(a)    Base Salary. Commencing with the Effective Date, the Company will pay
Executive an annual salary of Two Hundred Ninety Thousand and no/100 Dollars
($290,000.00) as compensation for his services (such annual salary, as is then
effective, to be referred to herein as “Base Salary”). Executive’s Base Salary
will be subject to annual review. The Base Salary will be paid periodically in
accordance with the Company’s normal payroll practices and will be subject to
the usual, required withholdings.
(b)    Annual Incentive. Executive will be eligible to receive annual cash
incentives payable for the achievement of performance goals established by the
Board of Directors of the Company (the “Board”) or by the Compensation Committee
of the Board (the “Committee”). During calendar year 2013, Executive’s target
annual incentive (“Target Annual Incentive”) will be One Hundred Thirty Thousand
Five Hundred and no/100 Dollars ($130,500.00). The Target Annual Incentive for
2013 shall be prorated for the portion of calendar year 2013 during which
Executive is an employee of the Company. The actual earned annual cash
incentive, if any, payable to Executive for any performance period will depend
upon the extent to which the applicable performance goal(s) specified by the
Committee are achieved. Any annual cash incentives earned pursuant to this
Section 3(b) will be paid to Executive as soon as reasonably practicable
following the date on which such annual cash incentives are earned, but in no
event will be paid later than March 15 of the year following the year in which
such annual cash incentives are earned.
(c)    Equity Awards.
(i)    On the grant date, the Company will issue to Executive one hundred fifty
thousand Restricted Stock Units (150,000 “RSUs”) pursuant to the Company’s 2007
Equity Incentive Plan (the “Plan). The grant date will be the Effective Date.
The RSUs will be granted under and subject to the terms, definitions and
provisions of the Plan. Twenty-five percent (25%) of the RSUs will vest on
October 1, 2014 and an additional twenty-five percent (25%) will vest on the
first day of each October thereafter for three additional years through October
1, 2017, provided Executive continues to be a Service Provider through each such
vesting date.
(ii)    On the grant date, the Company will issue to Executive an option to
purchase two hundred thousand (200,000) shares of the Company’s common stock
(the “Options”) pursuant to the Plan. The grant date will be the Effective Date
subject to adjustment in accordance with the requirements of the Company’s
equity award policy. The Options will be granted under and subject to the terms,
definitions and provisions of the Plan. Twenty-five percent (25%) of the Options
will vest on the first anniversary of the Effective Date, and the remaining
seventy-five percent (75%) will vest in thirty-six (36) equal monthly
installments, beginning one month after the first anniversary of the Effective
Date, and on the same day of each month thereafter for thirty-five (35)
consecutive months, provided Executive continues to be a Service Provider
through each such vesting date.
(iii)    Executive may from time to time be issued stock options, RSUs or other
equity awards under the Plan or a successor plan. Such awards, together with the
equity awards issued pursuant to this Agreement, may be referred to in this
Agreement as Equity Awards.
(iv)    In the event that the Company consummates a Change of Control
transaction, fifty percent (50%) of Executive’s then outstanding unvested Equity
Awards will vest immediately. In the event Executive’s employment is terminated
in connection with a Change of Control, or Executive resigns for Good Reason in
connection with a Change of Control, the balance of Executive’s then outstanding
Equity Awards will vest as provided in Section 7(b) below.
4.    Employee Benefits.
(a)    Generally. Executive will be eligible to participate in accordance with
the terms of all Company employee benefit plans, policies and arrangements that
are applicable to other officers of the Company, as such plans, policies and
arrangements may exist from time to time.
(b)    Vacation. Executive will be entitled to receive paid annual vacation in
accordance with Company policy for other senior vice president level officers,
but with vacation accrual of not less than four (4) weeks per year.
5.    Expenses. The Company will reimburse Executive for reasonable travel,
entertainment and other business expenses, including professional association
fees, incurred by Executive in the furtherance of the performance of Executive’s
duties hereunder. Executive is expected to travel frequently to the Company’s
San Francisco, California, Tempe, Arizona and Seattle, Washington offices. All
travel will be in accordance with the Company’s travel policy and reimbursements
to Executive by the Company pursuant to this Section 5 shall be in accordance
with the Company’s expense reimbursement policy as in effect from time to time.
(a)    Legal Review Expense. The Company will reimburse Executive up to $5,000
for legal fees incurred by Executive for reviewing this Agreement and advising
Executive prior to signing this Agreement.
6.    Termination of Employment.
(a) If Executive’s employment with the Company terminates for any reason,
Executive will be entitled to any (a) unpaid Base Salary accrued up to the
effective date of the termination; (b) pay for accrued but unused vacation;
(c) benefits or compensation as provided under the terms of any employee benefit
and compensation agreements or plans applicable to Executive; (d) unreimbursed
business expenses required to be reimbursed to Executive; and (e) rights to
indemnification Executive may have under the Company’s Certificate of
Incorporation, Bylaws and this Agreement as applicable.
(b) If Executive’s employment with the Company is terminated by the Company
without Cause after the end of a fiscal year, but before actual payment of
accrued annual incentive for that completed fiscal year, then Executive will
also be entitled to receive the accrued annual incentive for that completed
fiscal year, as and when approved by the Compensation Committee and paid to
other executives. For clarity, unless terminated by the Company after the end of
a fiscal year, but before actual payment of accrued annual incentive for that
completed fiscal year without Cause or unless there is a resignation by
Executive for Good Reason, Executive must continue to be an employee of the
Company through the Annual Incentive payment date to be entitled to receive the
Annual Incentive payment.
(c) If Executive’s employment with the Company terminates for any reason (other
than Cause), Executive will be entitled to exercise any outstanding vested stock
options until the first to occur of: (i) the date that is six(6) months
following the later of such termination of employment or the date upon which
Executive ceases to be a Service Provider (as defined in the Plan), (ii) the
applicable scheduled expiration date of such award (in the absence of any
termination of employment) as set forth in the award agreement, or (iii) the ten
(10) year anniversary of the award’s original date of grant. For purposes of
clarity, the term “expiration date” shall be the scheduled expiration of the
option agreement and not the period that Executive shall be entitled to exercise
such option. In addition, if the termination is by the Company without Cause or
a resignation by Executive for Good Reason, then Executive will be entitled to
the amounts and benefits specified in Section 7.
1.    Severance.
(a)    Termination Without Cause or Resignation for Good Reason Other than in
Connection with a Change of Control. If Executive’s employment is terminated by
the Company without Cause, or Executive terminates voluntarily for Good Reason,
and any such termination is not in Connection with a Change of Control, then,
subject to Section 8 below, Executive will receive: (i) continued payment of
Executive’s Base Salary (subject to applicable tax withholdings) for twelve (12)
months from the effective date of the termination, such amounts to be paid in
accordance with the Company’s normal payroll policies; (ii) the actual earned
annual cash incentive, if any, payable to Executive for the current year,
pro-rated to the effective date of termination, with such pro-rated amount to be
calculated by multiplying the actually earned portion of the current year’s
Target Annual Incentive by a fraction with a numerator equal to the number of
days inclusive between the start of the current calendar year and the date of
termination and a denominator equal to three hundred sixty-five (365), such
amounts to be paid at the same time as similar bonus payments are made to the
Company’s other executive officers; and (iii) reimbursement for premiums paid
for continued health benefits for Executive (and any eligible dependents) under
the Company’s health plans until the earlier of (A) twelve (12) months from the
effective date of the termination, payable when such premiums are due (provided
Executive validly elects to continue coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”)), or (B) the date upon which Executive and
Executive’s eligible dependents become covered under similar plans.
(b)    Termination Without Cause or Resignation for Good Reason in Connection
with a Change of Control. If Executive’s employment is terminated by the Company
without Cause, or Executive terminates voluntarily for Good Reason, and any such
termination is in Connection with a Change of Control, then, subject to
Section 8, Executive will receive: (i) continued payment of Executive’s Base
Salary for the year in which the effective date of the termination occurs
(subject to applicable tax withholdings), for twelve (12) months from the
effective date of the termination, such amounts to be paid in accordance with
the Company’s normal payroll policies; (ii) the payment in an amount equal to
one hundred percent (100%) of Executive’s Target Annual Incentive for the year
in which the effective date of the termination occurs (subject to applicable tax
withholdings), such amounts to be paid in accordance with the Company’s normal
payroll policies over the course of twelve (12) months; (iii) one hundred
percent (100%) of Executive’s then outstanding unvested Equity Awards will vest
on the effective date of the termination, and (iv) reimbursement for premiums
paid for continued health benefits for Executive (and any eligible dependents)
under the Company’s health plans until the earlier of (A) twelve (12) months
from the effective date of the termination, payable when such premiums are due
(provided Executive validly elects to continue coverage under COBRA), or (B) the
date upon which Executive and Executive’s eligible dependents become covered
under similar plans.
(c)    Voluntary Termination without Good Reason or Termination for Cause. If
Executive’s employment is terminated voluntarily without Good Reason, or is
terminated for Cause by the Company, then, except as provided in Section 6,
(i) all further vesting of Executive’s outstanding Equity Awards will terminate
on the effective date of termination and stock options shall be exercisable as
provided in Section 6; (ii) all payments of compensation by the Company to
Executive hereunder will terminate on the effective date of termination, and
(iii) Executive will be eligible for severance benefits only in accordance with
the Company’s then established plans. In the event that Executive’s employment
is terminated due to death or Disability, twenty-five percent (25%) of
Executive’s then unvested Equity Awards shall vest.
2.    Conditions to Receipt of Severance: No Duty to Mitigate.
(a)    Separation Agreement and Release of Claims. The receipt of any severance
or other benefits pursuant to Section 7 will be subject to Executive signing and
not revoking a separation agreement and release of claims in a form acceptable
to the Company and provided that such release of claims becomes effective and
irrevocable no later than sixty (60) days following the effective date of
termination (such deadline, the “Release Deadline”). The Company shall deliver
such form to Executive within five (5) business days after the effective date of
the termination. No severance or other benefits pursuant to Section 7 will be
paid to Executive until the separation agreement and release of claims becomes
effective and irrevocable. If the separation agreement and release of claims
does not become effective by the Release Deadline, Executive will forfeit any
rights to severance or benefits under this Agreement. Any severance payments or
benefits under this Agreement that would be considered Deferred Compensation
Severance Benefits (as defined in Section 24), will be paid on, or, in the case
of installments, will not commence until, the sixtieth (60th) day following
Executive’s “separation from service”, or, if later, such time as required by
Section 24. Any installment payments that would have been made to Executive
during the sixty (60) day period immediately following Executive’s “separation
from service” but for the preceding sentence will be paid to Executive on the
sixtieth (60th) day following Executive’s “separation from service” and the
remaining payments will be made as provided in this Agreement. If Executive
should die before all of the severance amounts have been paid, such unpaid
amounts will be paid in a lump-sum payment promptly following such event to
Executive’s designated beneficiary, if living, or otherwise to the personal
representative of Executive’s estate.
(b)    Non-solicitation and Non-competition. The receipt of any severance or
other benefits pursuant to Section 7 is subject to Executive agreeing that
during the Employment Term and for twelve (12) months thereafter, Executive will
comply with all of the restrictive covenants contained in the Confidential
Information Agreement (as defined in Section 12 below), including without
limitation, the non-compete, non-solicitation of employees and non-solicitation
of customers covenants contained in Section 5 of the Confidential Information
Agreement.
(c)    Nondisparagement. During the Employment Term and for twelve (12) months
thereafter, Executive and the Company in its official communications will not
knowingly and materially disparage, criticize, or otherwise make any derogatory
statements regarding the other. The Company will instruct its officers and
directors to not knowingly and materially disparage, criticize, or otherwise
make any derogatory statements regarding Executive. Notwithstanding the
foregoing, nothing contained in this agreement will be deemed to restrict
Executive, the Company or any of the Company’s current or former officers and/or
directors from providing factual information to any governmental or regulatory
agency (or in any way limit the content of any such information) to the extent
they are requested or required to provide such information pursuant to
applicable order, subpoena, law or regulation.
(d)    Other Requirements. Executive’s receipt of continued severance payments
pursuant to Section 7 will be subject to Executive continuing to comply with the
terms of the Confidential Information Agreement and the provisions of this
Section 8, as provided above.
(e)    No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.
3.    Excise Tax. In the event that the benefits provided for in this Agreement
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and will be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
Executive’s severance benefits payable under the terms of this Agreement will be
either (a) delivered in full, or (b) delivered as to such lesser extent which
would result in no portion of such severance benefits being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive on an after‑tax basis, of the greatest amount of
severance benefits. Any reduction in payments and/or benefits required by this
Section 9 will occur in the following order: (1) reduction of cash payments; (2)
reduction of vesting acceleration of equity awards; and (3) reduction of other
benefits paid or provided to Executive. In the event that acceleration of
vesting of equity awards is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant for Executive’s equity
awards. If two or more equity awards are granted on the same date, each award
will be reduced on a pro-rata basis.
4.    Definitions.
(a)    Cause. For purposes of this Agreement, “Cause” will mean:
(i)    Acts or omissions constituting gross negligence, recklessness or willful
misconduct on the part of Executive with respect to Executive’s obligations
under this Agreement or otherwise relating to the business of the Company,
repeated instances of neglect of Executive’s duties after notice of such
neglect, or failure or refusal to carry out lawful directions from the COO with
respect to Executive’s obligations under this Agreement or otherwise relating to
the business of the Company;
(ii)    Any act of personal dishonesty taken by Executive in connection with his
responsibilities as an employee of the Company, if taken with the intention or
reasonable expectation that such action may result in the substantial personal
enrichment of Executive;
(iii)    Executive’s conviction of, or plea of nolo contendere to, a felony that
the Board reasonably believes has had or will have a material detrimental effect
on the Company’s reputation or business;
(iv)    A breach of any fiduciary duty owed to the Company by Executive that has
a material detrimental effect on the Company’s reputation or business;
(v)    Executive being found liable in any Securities and Exchange Commission or
other civil or criminal securities law action, or entering any cease and desist
order with respect to such action (regardless of whether or not Executive admits
or denies liability);
(vi)    Executive (A) obstructing or impeding; (B) endeavoring to obstruct,
impede or improperly influence, or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, Executive’s failure to waive
attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation will not constitute “Cause”; or
(vii)    Executive’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
Agreement or Executive’s loss of any governmental or self-regulatory license
that is reasonably necessary for Executive to perform his responsibilities to
the Company under this Agreement, if (A) the disqualification, bar or loss
continues for more than thirty (30) days, and (B) during that period the Company
uses its good faith efforts to cause the disqualification or bar to be lifted or
the license replaced. While any disqualification, bar or loss continues during
Executive’s employment, Executive will serve in the capacity contemplated by
this Agreement to whatever extent legally permissible and, if Executive’s
employment is not permissible, Executive will be placed on leave (which will be
paid to the extent legally permissible).
(b)    Change of Control. For purposes of this Agreement, “Change of Control”
will mean the occurrence of any of the following events:
(i)    The consummation by the Company of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation;
(ii)    The approval by the stockholders of the Company, or if stockholder
approval is not required, approval by the Board, of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or
(iii)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended), other than Goldman
Sachs and its related funds and entities, becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities.
(c)    Continuance Period. For purposes of this Agreement, “Continuance Period”
will mean the period of time beginning on the effective date of the termination
of Executive’s employment and ending on the date on which Executive is no longer
receiving Base Salary payments under Section 7.
(d)    Disability. For purposes of this Agreement, “Disability” will mean
Executive’s absence from his responsibilities with the Company on a full-time
basis for 120 calendar days in any consecutive twelve (12) month period as a
result of Executive’s mental or physical illness or injury.
(e)    In Connection with a Change of Control. For purposes of this Agreement, a
termination of Executive’s employment with the Company is “in Connection with a
Change of Control” if Executive’s employment is terminated within three (3)
months prior to the execution of an agreement that results in a Change of
Control, or twelve (12) months following a Change of Control.
(f)    Good Reason. For purposes of this Agreement, “Good Reason” means
Executive’s voluntary resignation of employment because of the existence of any
of the following reasons and which reason(s) continue following written notice
and the expiration of any cure period (as discussed below), without Executive’s
written consent:
(i)    A significant, material reduction of Executive’s duties, position, or
responsibilities, relative to Executive’s duties, position, or responsibilities
in effect immediately prior to the reduction of such duties, position or
responsibilities that Executive asserts constitutes the basis for resignation
for Good Reason. A change of title alone is not Good Reason;
(ii)    A material reduction in Executive’s cash compensation (either Base
Salary, or Base Salary and Annual Incentive Target combined) as in effect
immediately prior to such reduction. Notwithstanding the foregoing, a one‑time
reduction that also is applied to other similarly situated executive officers of
the Company and which one‑time reduction reduces the cash compensation by a
percentage reduction of ten percent (10%) or less in the aggregate will not be
deemed material and will not constitute “Good Reason”;
(iii)    A material change in the geographic location from which Executive must
perform services (that is, a requirement that Executive is to re-locate his
permanent residence to a location other than Andover, MA), it being recognized
that Executive will be required to travel extensively and be present in the
Company’s San Francisco, CA, Seattle, WA, Tempe, AZ, and other offices
consistently in performance of his business duties; or
(iv)    A material breach by the Company (or its successor) of any material
contractual obligation owed Executive pursuant to this Agreement (including,
without limitation, the failure of the Company to obtain the assumption of this
Agreement by a successor).
Executive will not resign for Good Reason without first providing the Company
with written notice within thirty (30) days of the event that Executive believes
constitutes “Good Reason”, specifically identifying the acts or omissions
constituting the grounds for Good Reason, and a reasonable cure period of not
less than thirty (30) days.
5.    Indemnification. Subject to applicable law, Executive will be provided
indemnification to the maximum extent permitted by the Company’s Certificate of
Incorporation or Bylaws, including, if applicable, any directors and officers
insurance policies, with such indemnification to be on terms determined by the
Board or any of its committees, but on terms no less favorable than provided to
any other Company executive officer or director and subject to the terms of any
separate written indemnification agreement.
6.    Confidential Information. Executive will execute the form of At-Will
Employment, Confidential Information, Inventions Assignment and Arbitration
Agreement, appended hereto as Exhibit A (the “Confidential Information
Agreement”). In the event of any inconsistency between the terms of this
Agreement and the terms of the Confidential Information Agreement, this
Agreement will prevail.
7.    Assignment. This Agreement will be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death, and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred, except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive’s right to compensation or other benefits will be null
and void. This Section 13 will not prevent Executive from transferring any
vested property he owns.
8.    Notices. All notices, requests, demands and other communications called
for hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally or by email; (b) one (1) day after being sent
overnight by a well-established commercial overnight service, or (c) four (4)
days after being mailed by registered or certified mail, return receipt
requested, prepaid and addressed to the parties or their successors at the
following addresses, or at such other addresses as the parties may later
designate in writing:
If to the Company:
222 South Mill Ave. , Suite 800
Tempe, Arizona 85281
Attn: Senior Director of Human Resources
By email: *


With a copy to:
Phil Maynard, Esq., Chief Legal Officer
222 South Mill Ave., Suite 800
Tempe, Arizona 85281
Attn: Chief Legal Officer
By email: phil@llnw.com
If to Executive:
Mr. Kurt Silverman
__________________
__________________
And the last residence address provided by Executive and on file with the
Company’s Human Resources Dept.
By email: *
With a copy to:
__________________
__________________
By email: *
9.    Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.
10.    Arbitration. The parties agree that any and all disputes arising out of
the terms of this Agreement, Executive’s employment by the Company, Executive’s
service as an officer or director of the Company, or Executive’s compensation
and benefits, their interpretation and any of the matters herein released, will
be subject to binding arbitration in accordance with the terms of section 12 of
the Confidential Information Agreement hereto attached. The Parties further
agree that the prevailing party in any arbitration will be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Executive’s obligations
under this Agreement and the Confidential Information Agreement.
11.    Integration. This Agreement, together with the Confidential Information
Agreement and the forms of equity award agreements that describe Executive’s
outstanding Equity Awards, represents the entire agreement and understanding
between the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in a writing and signed by duly authorized representatives of the parties
hereto. In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise, or understanding that is not in
this Agreement. To the extent that any provisions of this Agreement conflict
with those of any other agreement to be signed upon Executive’s hire, the terms
in this Agreement will prevail.
12.    Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.
13.    Survival. The Confidential Information Agreement and the Company’s and
Executive’s responsibilities under Sections 6, 7, 8, and 11 will survive the
termination of this Agreement.
14.    Headings. All captions and Section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
15.    Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.
16.    Governing Law. This Agreement will be governed by the laws of the state
of Arizona without regard to its conflict of laws provisions.
17.    Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
18.    Code Section 409A.
(a)    Notwithstanding anything to the contrary in this Agreement, no severance
payable to Executive, if any, pursuant to this Agreement, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A of the Code and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Compensation Separation Benefits”) will be payable until Executive
has a “separation from service” within the meaning of Section 409A.
(b)    Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six (6)
months following Executive’s separation from service, will become payable on the
first payroll date that occurs on or after the date six (6) months and one (1)
day following the date of Executive’s separation from service. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following Executive’s
separation from service but prior to the six (6) month anniversary of the
separation, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Compensation Separation Benefits will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A-2(b) (2) of the
Treasury Regulations.
(c)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.
(d)    Any amount paid under this Agreement that qualifies as a payment made as
a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit will not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above. For purposes of this Agreement, “Section 409A
Limit” will mean the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Company’s taxable year preceding the Company’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.
(e)    The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.”
19.    Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.


COMPANY:
LIMELIGHT NETWORKS, INC.


/s/ Robert A. Lento        Date: August 20, 2013
Robert A. Lento, Chief Executive Officer


EXECUTIVE:
/s/ Kurt Silverman        Date: August 19, 2013
Kurt Silverman


















[SIGNATURE PAGE TO SILVERMAN EMPLOYMENT AGREEMENT]
Exhibit A
FORM OF CONFIDENTIAL INFORMATION AGREEMENT


Silverman Employment Agt.doc    -1-